        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


SHAWN CROCKER,                              :    PRISONER CASE NO.
         Plaintiff,                         :    3:20-cv-1433 (JCH)
                                            :
       v.                                   :
                                            :
PETER JAMISON,                              :    AUGUST 16, 2021
          Defendant.                        :


            RULING ON MOTION FOR SUMMARY JUDGMENT (Doc. No. 20)

       The plaintiff, Shawn Crocker (“Crocker”), brought this action asserting claims for

deliberate indifference to health and safety and various First Amendment violations.

After initial review, one claim remains, a claim that Dr. Jamison violated Crocker’s right

to equal protection of the laws in denying his request for eyeglasses from an outside

provider. See Initial Review Order at 11 (Doc. No. 8). Before the court is the

defendant’s Motion for Summary Judgment. For the following reasons, the Motion is

granted.

I.     STANDARD OF REVIEW

       A motion for summary judgment may be granted only where there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a); see also Nick’s Garage, Inc. v. Progressive Cas. Ins. Co.,

875 F.3d 107, 113-14 (2d Cir. 2017). “A genuine issue of material fact exists if ‘the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”

Nick’s Garage, 875 F.3d at 113-14 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). Which facts are material is determined by the substantive law.
        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 2 of 10




Anderson, 477 U.S. at 248. “The same standard applies whether summary judgment is

granted on the merits or on an affirmative defense.” Giordano v. Market Am., Inc., 599

F.3d 87, 93 (2d Cir. 2010).

      The moving party bears the initial burden of informing the court of the basis for its

motion and identifying the admissible evidence it believes demonstrates the absence of

a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Once the moving party meets this burden, the nonmoving party must set forth specific

facts showing that there is a genuine issue for trial. Wright v. Goord, 554 F.3d 255, 266

(2d Cir. 2009). He cannot “‘rely on conclusory allegations or unsubstantiated

speculation’ but ‘must come forward with specific evidence demonstrating the existence

of a genuine dispute of material fact.’” Robinson v. Concentra Health Servs., 781 F.3d

42, 34 (2d Cir. 2015) (citation omitted). To defeat a motion for summary judgment, the

nonmoving party must present such evidence as would allow a jury to find in his favor.

Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000).

      Although the court is required to read a self-represented “party’s papers liberally

and interpret them to raise the strongest arguments that they suggest,” Willey v.

Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015), “unsupported allegations do not create a

material issue of fact” and do not overcome a properly supported motion for summary

judgment. Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).




                                            2
            Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 3 of 10




II.     FACTS1

        Crocker, who is African-American, was confined at Garner Correctional Institution

from March 2018 until February 5, 2020, when he was transferred to Cheshire

Correctional Institution. Defendant’s Local Rule 56(a)1 Statement (Doc. No. 20-2) ¶¶ 1,

4 (“Def’s. 56 Stmt”).

        During the relevant time period, Dr. Jamison was an optometrist employed by the

Department of Correction to provide optometry services to inmates housed at Garner

Correctional Institution, Cheshire Correctional Institution, and Manson Youth Institute.

Id. ¶ 5. His duties included examining patients; diagnosing, managing, and treating eye

diseases; determining the need for prescription eyeglasses; and ordering, repairing, and

replacing state-issued eyeglasses. Id. ¶ 6.

        Department of Correction policy permits inmates in the general population to

have two pairs of eyeglasses at any time. Id. ¶ 7. Inmates entering the Department of

Correction are permitted to retain their eyeglasses unless they pose a security concern.

Id. ¶ 8. The determination whether an inmate may retain his eyeglasses is made by




        1
          The facts are taken from the parties’ Local Rule 56(a) Statements and exhibits. Local Rule
56(a)2 requires the party opposing summary judgment to submit a Local Rule 56(a)2 Statement which
contains separately numbered paragraphs corresponding to the Local Rule 56(a)1 Statement and
indicating whether the opposing party admits or denies the facts set forth by the moving party. Each
denial must include a citation to an affidavit or other admissible evidence. In addition, the opposing party
must submit a list of disputed factual issues. D. Conn. L. Civ. R. 56(a)2 and 56(a)3.

         Although Crocker was informed of the need to respond to the Motion for Summary Judgment and
the contents of a proper response, see Notice to Self-Represented Litigant Concerning Mot. for Summ. J.
(Doc. No. 20-3), Crocker has not provided the required citations and evidence. Accordingly, the
defendant’s facts are deemed admitted. See D. Conn. L. Civ. R. 56(a)1 (“All material facts set forth in
said statement and supported by the evidence will be deemed admitted unless controverted by the
statement required to be filed and served by the opposing party in accordance with Rule 56(a)2.”).

                                                     3
        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 4 of 10




custodial staff; Dr. Jamieson is not involved. Id.

       Inmates whose eyeglasses are confiscated upon admission and inmates

otherwise needing eyeglasses are provided state-issued eyeglasses. Id. ¶ 9. If the

eyeglasses are damaged, lost, or otherwise need repair, they can be sent to the

medical unit where they are evaluated for repair or replacement. Id.

       When Dr. Jamison first encountered Crocker in July 2018, Crocker had two pairs

of state-issued eyeglasses. Id. ¶ 10. On July 11, 2018, Dr. Jamison saw Crocker in

response to an inmate request stating that the frame had broken on one pair of his

state-issued eyeglasses and needed to be replaced. Id. ¶ 11.

       During the meeting, the only time Dr. Jamison met with him, Crocker said that

one pair of his eyeglasses had a broken frame. Id. ¶ 12. Dr. Jamison confirmed that

Crocker had two pairs of state-issued eyeglasses, both with tinted lenses. Id. ¶ 13. Dr.

Jamison also recommended a complete eye exam, and Crocker agreed. Id. ¶ 14. The

examination showed normal eye health and no need for a change in prescription. Id. ¶

15. Dr. Jamison explained the results of the exam and told Crocker that his broken

frame would be replaced in about a week, leaving him with two pairs of state-issued

eyeglasses, both with tinted lenses. Id. ¶¶ 16-17. Dr. Jamison offered to have the

frame updated to a newer version, but Crocker requested replacement of the existing

frame. Id. ¶ 18. The broken frame was replaced on July 18, 2020, leaving Crocker with

two pairs of state-issued eyeglasses in excellent condition. Id. ¶ 19.

       In November 2018, Crocker submitted a request to have eyeglasses sent into the

facility, listing the reason as exchange. Id. ¶ 20. Dr. Jamison conferred with his


                                             4
        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 5 of 10




supervisor, Nurse Supervisor DeSena. Id. ¶ 21. DeSena determined that Crocker did

not meet the criteria listed in the Garner Correctional Institution Procedure for

Requesting Eyeglasses or Contact Lenses and, based on her determination, Dr.

Jamison denied the request. Id. Dr. Jamison cited the policy in his response and

provided a copy to Crocker. Id. ¶ 22.

       The policy lists four conditions when inmates may request to have eyeglasses

sent into the facility: “[t]he eyeglasses are confiscated upon admission due to security

concerns; [t]he inmate does not have his eyeglasses upon admission; [a] new

prescription needs to be refilled; or [a]n existing pair needs to be repaired or replaced.”

Id. ¶ 23 (quotation marks omitted).

       Dr. Jamison was aware that Crocker recently had one pair of his state-issued

eyeglasses replaced, so he had two pairs of eyeglasses in excellent condition. Id. ¶ 25.

Crocker said nothing in his request suggesting that either pair was lost, broken, or in

need of repair. Id.

       In January 2019, Crocker submitted a second request, stating the he wanted to

have eyeglasses sent into the facility to replace a broken pair. Id. ¶ 26. On January 30,

2019, Dr. Jamison denied the request, stating that the broken eyeglasses should be

sent to the medical unit for repair or replacement as required. Id. ¶ 27. Crocker did not

send any eyeglasses to the medical unit for several months. Id. ¶ 29.

       On April 10, 2019, Dr. Jamison received a broken pair of eyeglasses from

Crocker. Id. ¶ 30. Dr. Jamison repaired the frames, but he could not deliver the

eyeglasses to Crocker because the facility was on lockdown. Id. Instead, Dr. Jamison


                                             5
        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 6 of 10




gave the eyeglasses to nursing staff, who delivered them to Crocker. Id. ¶¶ 30-31.

       On July 23, 2019, Crocker submitted a request seeking to have his frames

repaired. Id. ¶ 32. He did not ask to have eyeglasses sent into the facility. Id. ¶ 33.

The following day, Dr. Jamison replaced two broken frames, leaving Crocker with two

pairs of state-issued eyeglasses with new frames. Id. ¶ 34.

       On February 5, 2020, Crocker transferred to Cheshire Correctional Institution. Id.

¶ 35. On February 24, 2020, he submitted a request to have glasses sent into the

facility, stating he wanted to exchange a broken pair. Id. ¶ 36. On March 9, 2020, Dr.

Jamison denied the request and instructed Crocker to send the broken eyeglasses to

the medical unit to determine if they needed to be repaired or replaced. Id. ¶ 37. Nurse

Cruz, not Dr. Jamison, replaced this pair of eyeglasses. Id. ¶ 38.

III.    DISCUSSION

       The remaining claim in this case is for denial of equal protection of the laws

based on Dr. Jamison’s denial of Crocker’s request to have glasses sent into the facility.

“[T]he Equal Protection Clause bars the government from selective adverse treatment of

individuals compared with other similarly situated individuals if ‘such selective treatment

was based on impermissible considerations such as race, religion, intent to inhibit or

punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.’” Bizzarro v. Miranda, 394 F.3d 82, 86 (2d Cir. 2005) (emphasis and citations

omitted).

       To survive summary judgment, Crocker must present evidence showing “(1) that

[he was] treated differently from other similarly situated individuals, and (2) that such


                                              6
        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 7 of 10




differential treatment was based on impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith

intent to injure a person.” Rodriguez v. Clinton, 357 F. App’x 355, 357 (2d Cir. 2009)

(quoting Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001)

(internal quotation marks omitted); see also Nicholson v. Hannah, No. 3:20-cv-

209(JAM), 2020 WL 3086022, at *5 (D. Conn. June 10, 2020) (using the same

standard). Alternatively, Crocker could “pursue an ‘equal protection claim under a

theory of discriminatory application of the law, or under a theory of discriminatory

motivation underlying a facially neutral policy of statute.’” Rodriguez, 357 F. App’x at

357 (quoting Pyke v. Cuomo, 258 F.3d 107, 108-09 (2d Cir. 2001). The key

consideration in both claims is a showing that the plaintiff was treated differently from

similarly situated persons. See, e.g., Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir.

2005) (“[t]o prove a violation of the Equal Protection Clause . . . a plaintiff must

demonstrate that he was treated differently than others similarly situated as a result of

intentional or purposeful discrimination.”) (citation omitted).

       Crocker alleges that he is African-American and was treated differently from

white inmates. Thus, he bases his claim on racial discrimination. The court permitted

the Equal Protection claim to proceed on initial review because Crocker alleged that

requests from white prisoners in his housing unit and other housing units at Garner

Correctional Institution and four white prisoners at Cheshire Correctional Institution to

have eyeglasses sent into the facility were approved, while his requests were denied.

The court considered the claim plausible, allowing Crocker to present the evidentiary


                                              7
          Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 8 of 10




basis for his allegations through the discovery process.

        Crocker has not met his burden. In opposition to the Motion for Summary

Judgment, Crocker submits only his own Affidavit reiterating the allegations in the

Complaint that white inmates were permitted to have eyeglasses sent into the facility.

He identifies no white inmate who had two pairs of state-issued eyeglasses in good

condition who was permitted by Dr. Jamison to have eyeglasses sent into the facility.

Crocker states that he submitted a Freedom of Information Act request and was told

that the information did not exist. See Pl.’s Reply to Def.’s Reply to Pl.’s Opp’n to

Summ. J., Ex. 2.

        Federal Rule of Civil Procedure 56(d) considers the situation when facts are not

available to the nonmovant and specifies actions the court may take.2 The court,

however, will not make use of that provision here. Crocker states that he only submitted

the Freedom of Information Act Request; he did not conduct any discovery. The court

specifically directed the parties to conduct discovery pursuant to Federal Rules of Civil

Procedure 26 through 37. See Initial Review Order, Doc. No. 8, at 12. As Crocker

chose not to avail himself of these procedures, he is not entitled to special consideration

by the court.

        Crocker also argues that the court should assume that the inmates he referenced

had two pairs of state-issues eyeglasses. At the summary judgment stage, it is




        2
          Rule 56(d) provides that “[i]f a nonmovant shows by affidavit or declaration that, for specified
reasons, it cannot present facts essential to justify its opposition, the court may: (1) defer considering the
motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or (3) issue any
other appropriate order.” Fed. R. Civ. P. 56(d).
                                                      8
          Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 9 of 10




Crocker’s responsibility to submit evidence. The court cannot assume the evidence

exists. In addition, even if the white inmates had two pairs of state-issued eyeglasses,

there are reasons why they may have been permitted to have eyeglasses sent into the

facility, such as a change in prescription. An inmate whose prescription had changed

would not be similarly situated to Crocker.

         When the moving party does not carry the ultimate burden of persuasion on the

claim, the moving party may obtain summary judgment by identifying the non-moving

party’s inability to prove each essential element of his claim. See generally Celotex,

477 U.S. 317 (holding that if the moving party draws attention to the absence of support

for an essential element of the non-moving party’s claim, the court may grant summary

judgment unless the non-moving party sets forth facts demonstrating the necessity of a

trial); see also Anderson, 477 U.S. at 252 (holding that a scintilla of evidence is

insufficient to satisfy the plaintiff’s burden; to defeat summary judgment, the party with

the burden of persuasion must set forth sufficient evidence to support a trial

determination that the burden of persuasion is satisfied). To defeat the Motion for

Summary Judgment, Crocker was required to “come forward with some evidence from

which a trier of fact could find that a similarly-situated individual of a different race would

have been treated differently.” Heyliger v. Krygier, 335 F. Supp. 3d 482, 495 (W.D.N.Y.

2018).

         Because Crocker has submitted no evidence other than his conclusory

statements showing that similarly situated white inmates were treated differently, he has

not demonstrated the existence of a genuine issue of material fact precluding summary


                                               9
        Case 3:20-cv-01433-JCH Document 31 Filed 08/16/21 Page 10 of 10




judgment. The defendant’s Motion for Summary Judgment is granted. See Harlan

Associates v. Incorporated Vill. Of Mineola, 273 F.3d 494, 499 n. 2 (2d Cir. 2001) (“a

court can properly grant summary judgment where it is clear that no reasonable jury

could find the similarly situated prong met”).

IV.    CONCLUSION

       The defendant’s Motion for Summary Judgment (Doc. No. 20) is granted. The

Clerk is directed to enter judgment for the defendant and close the case.

       SO ORDERED.

       Dated this 16th day of August 2021 at New Haven, Connecticut.



                                                  /s/ Janet C. Hall
                                                  Janet C. Hall
                                                  United States District Judge




                                             10
